Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1,4,9,10,13,18,19 and 20 “a discharge wave” is unclear and has inadequate support in the specification. For examination purposes it is assumed that the wave is some type of vehicle movement leaving an intersection.  However, even if support for such an embodiment could be shown, there is no structural elements in the claim capable of sensing or measuring a discharge wave so that it could have been analyzed to determine an offset value of a traffic light.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim s 1-4,10-13,19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0106620) in view of Gaither (US 10,192,434).
Cao discloses a method comprising determining a time space diagram (pars. 34,41), determining when discharged traffic from an intersection reaches a second intersection (par. 90), determining offset value of second traffic light relative to a first traffic light (pars. 89,90, except for specifically stating that determinations are based on historical track data.
Gaither teaches desirability of controlling traffic light timing based on historical track data of vehicles (col. 16, lines 1-21).
It would have been obvious to one of ordinary skill in the art to utilize historical traffic data as suggested by Gaither to modify traffic signals in a system as disclosed by Cao, in order that signal lights could have been optimized for particular times or days of week to maximize traffic flow for known historical conditions.
Regarding claims 2-3, Gaither teaches use of spatial and time information for vehicles (col. 16, lines 1-21/ distance to intersection at particular times) to adjust traffic signals.
Regarding claim 4, Cao senses intersection discharge speed (par. 90).
Claims 10-13 are rejected for the same reasons as set forth above with regard to claims 1-4.
Claim 19 is rejected for the same reasons as set forth above with regard to claim 1.
Regarding claim 20, Cao teaches desirability of adjusting traffic signal timing so that discharged traffic reaches second traffic light during a green light phase (par. 90).
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,600,320 in view of Cao et al.   
Sun ‘320 discloses controlling traffic lights based on historical track data and discharge speed of vehicles between intersections as set forth in claim 1, except for specifically stating that adjustment of traffic signal timing is based on discharge wave.
Cao teaches desirability of adjusting traffic signal timing based on discharged traffic between intersections (par. 90).
It would have been obvious to one of ordinary skill in the art to adjust timing of traffic lights based on discharge wave as suggested by Cao in conjunction with a traffic signal timing adjustment system as disclosed by Sun ‘320, in order that traffic flow could be optimized by allowing a vehicle discharged from an upstream intersection to pass through a downstream intersection without having to stop for a red light.
Claims 10,19 and 20 are rejected for the same reasons as set forth above with regard to claim 1.
Other claims are rejected for the reasons set forth above in paragraph No. 1 or as set forth in claims 2-20 of Sun ‘320.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meng, Chandra and Myr disclose traffic signal control systems.
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689